Case 18-66766-jwc        Doc 7     Filed 10/05/18 Entered 10/05/18 12:53:54            Desc Main
                                    Document     Page 1 of 2
                         UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRIC OF GEORGIA


                                                     )
       In Re:                                        )
                                                     )       CHAPTER 11
       Beautiful Brows LLC                           )
                                                     )       Case No. 18-66766
                                                     )
                                                     )
       Debtors.                                      )
                                                     )


                        NOTICE OF APPEARANCE AND REQUEST
                        FOR NOTICES AND SERVICE OF PAPERS

        PLEASE TAKE NOTICE that Ronald M. Tucker, 225 West Washington Street,
Indianapolis, Indiana 46204 represents Simon Property Group, L.P, as landlord (Creditor) and
party in interest in the above case. The undersigned hereby enters his appearance pursuant to
Section 1109 (b) of the Bankruptcy Code and Federal Rule of Bankruptcy Procedure 9010 (b) and
request copies of all notices and pleading’s pursuant to Federal Rules of Bankruptcy Procedure
2002 (a). All such notices should be addressed as follows:

                                   Simon Property Group, L.P.
                                  Attn: Ronald M. Tucker, Esq.
                                  225 West Washington Street
                                  Indianapolis, Indiana 46204

        PLEASE TAKE FURTHER NOTICE that, pursuant to Section 1109 (b) of the Bankruptcy
Code, the foregoing demand includes not only the notices and papers referred to in the Rules
specified above, but also includes, without limitation, notices of any application, complaint,
demand, hearing, motion, petition, pleading or request, whether formal or informal, written or oral,
and whether transferred or conveyed by mail, delivery, telephone, telegraph, telex or otherwise
filed with regard to the above case and proceedings therein.

                              Respectfully submitted

                              ______/s/Ronald M. Tucker___________________
                              Ronald M. Tucker, Esq., Attorney for
                              Simon Property Group, L.P. and its related entities
                              IN 11428-49
                              (317) 263-2346
                              (317) 263-7901 (FAX)
                              E-mail address: rtucker@simon.com
Case 18-66766-jwc        Doc 7    Filed 10/05/18 Entered 10/05/18 12:53:54          Desc Main
                                   Document     Page 2 of 2
                                 CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a copy of the foregoing was served this 5th day of
October, 2018 via ECF Noticing to the parties of record.

                                           By: ____/s/Ronald M. Tucker___________
                                                 Ronald M. Tucker, Esq.




Debtor                                      represented by Jason L. Pettie
Beautiful Brows LLC                                        Jason L. Pettie, PC
5002 North Royal Atlanta Dr                                P.O. Box 17936
Suite M                                                    Atlanta, GA 30316
Tucker, GA 30084                                           (404) 638-5984
DE KALB-GA                                                 Fax : (404) 601-4983
Tax ID / EIN: XX-XXXXXXX                                   Email: jasonpettie@gmail.com

U.S. Trustee
United States Trustee
362 Richard Russell Federal Building
75 Ted Turner Drive, SW
Atlanta, GA 30303
404-331-4437
